                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

VICENTE RAMON CANTU                                                                   PLAINTIFF

v.                                No: 4:19-cv-00699 BRW-PSH

GRIFFIN, et al.                                                                   DEFENDANTS

                                              ORDER

         I have reviewed the Proposed Findings and Recommendation submitted by United States

Magistrate Judge Patricia S. Harris. No objections have been filed. After carefully

consideration, I approve and adopt the Proposed Findings and Recommendation should be, and

hereby are, approved and adopted in all respects.

         Accordingly, the claims are dismissed without prejudice for failure to state a claim upon

which relief may be granted.

         Dismissal of this action counts as a “strike” within the meaning of 28 U.S.C. § 1915(g

         I certify, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from the

order adopting this recommendation or the accompanying judgment would not be taken in good

faith.

         IT IS SO ORDERED this 9th day of December, 2019.

                                                            Billy Roy Wilson _______________
                                                            UNITED STATES DISTRICT JUDGE
